                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Cirila Iris Rojas v. Sofradim Production SAS                      2:13-cv-18260

                            MEMORANDUM OPINION AND ORDER

        On August 14, 2019, I granted a motion to show cause filed by Sofradim

Production SAS (“Sofradim”). [ECF No. 20]. In the Show Cause Order, I directed

plaintiff to show cause on or before August 28, 2019, why her case should not be

dismissed for failure to comply with court orders, including the failure to serve a

Plaintiff Fact Sheet or Expert Disclosure as required by Pretrial Order # 297. I

warned that should plaintiff fail to respond, she risks the entry of an award of

sanctions up to and including dismissal of her case. On August 27, 2019, plaintiff’s

counsel responded to the Show Cause Order stating that plaintiff had refused to

cooperate in the prosecution of her case as he had been unable to reach her despite

repeated attempts.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to adequately respond to the Show Cause Order and
otherwise comply with discovery deadlines in compliance with the court’s previous

pretrial and other orders.

      Therefore, the court ORDERS that Sofradim is dismissed without prejudice.

No other defendants remain and this case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and any unrepresented party.

                                      ENTER:       August 29, 2019




                                         2
